IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2021 Term
                                                                                 FILED
                                                                              June 2, 2021
                                                                                released at 3:00 p.m.
                               _____________________                        EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
                                    No. 20-0020
                               _____________________


                                      COREY D.,
                                       Petitioner

                                          v.

               TRAVIS R., MICHELLE H., and THE WEST VIRGINIA
                BUREAU FOR CHILD SUPPORT ENFORCEMENT,
                                Respondents

       ___________________________________________________________

                   Appeal from the Circuit Court of Upshur County
                         The Honorable Kurt W. Hall, Judge
              Family Court Case Nos. 11-D-132; 18-D-103; and 18-D-128

                        VACATED AND REMANDED
                             WITH DIRECTIONS
         _________________________________________________________



                                Submitted: May 4, 2021
                                  Filed: June 2, 2021


Sandra K. Bullman, Esq.                             Shannon R. Thomas, Esq.
Bullman and Bullman                                 Weston, West Virginia
Charleston, West Virginia                           Counsel for the Respondent Travis R.
Counsel for the Petitioner Corey D.
                                                    Cheryl E. LaNasa, E sq.
Heidi Talmage, Esq.                                 Buckhannon, West Virginia
General Counsel                                     Guardian ad Litem for D.H.
Mark L. French, Esq.
Assistant General Counsel
Charleston, West Virginia
Counsel for the Respondent
       West Virginia Bureau for
       Child Support Enforcement

Shawn D. Bayliss, Esq.
Bayliss Law Offices
Hurricane, West Virginia
Counsel for the Respondent Michelle H.



JUSTICE WOOTON delivered the Opinion of the Court.




                                         ii
                              SYLLABUS BY THE COURT



              1.      “In reviewing a final order entered by a circuit court judge upon a

review of, or upon a refusal to review, a final order of a family court judge, we review the

findings of fact made by the family court judge under the clearly erroneous standard, and

the application of law to the facts under an abuse of discretion standard. We review

questions of law de novo.” Syllabus, Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803

(2004).



              2.      In accordance with the provisions of West Virginia Code § 48-24-103

(2015), undisputed blood or tissue test results that show a statistical probability of paternity

of more than ninety-eight percent are conclusive on the issue of paternity, and the court

shall enter an order legally establishing the man as the father of the child.




                                               i
WOOTON, Justice:



              In this paternity case, the petitioner, Corey D., 1 appeals from the December

13, 2019, order entered by the Circuit Court of Upshur County, West Virginia. The circuit

court affirmed the family court’s August 30, 2019, determination that the respondent Travis

R. is the legal father of D.H. (also referred to as “the child”), the minor child at issue

herein. 2 In reaching this decision, the circuit court upheld the family court’s refusal to

admit DNA test results that demonstrated that the petitioner is the child’s biological father. 3

The petitioner argues that the circuit court erred in upholding the family court’s

determination that the respondent Travis R., not the petitioner, is the legal parent of the

minor child, and in permitting the family court to conduct both a de facto adoption and de




       1
          Consistent with our long-standing practice in cases with sensitive facts, we use
initials where necessary to protect the identities of those involved in this case. See In re
K.H., 235 W. Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R., II, 230 W. Va. 731,
742 S.E.2d 419 (2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State
v. Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).

       In affirming the family court’s decision, the circuit court refused the appeals of
       2

both the petitioner and the respondent West Virginia Bureau for Child Support
Enforcement (“BCSE”).
       3
        In reaching this decision, the lower courts relied upon this Court’s prior decision
in Michael K.T. v. Tina L.T., 182 W. Va. 399, 387 S.E.2d 866 (1989). For reasons
discussed infra in greater detail, the courts’ reliance on Michael K.T. for disallowing the
DNA test results was misguided and in error.
                                               1
facto termination of parental rights. 4   Upon review of the parties’ briefs 5 and oral

arguments, the appendix record, and all other matters submitted before this Court, we find

that the circuit court erred in its decision to uphold the family court’s paternity

determination. We therefore vacate the decisions of both the family court and the circuit

court, and remand the case to the circuit court for further proceedings consistent with this

opinion.



                         I. Facts and Procedural Background

              As a backdrop to the case before us, the respondent Michelle H. and Travis

R. were involved in a long-term, on-again/off-again relationship, but never married.

During one of their separations in 2011, Michelle became pregnant, and in August of 2012

D.H. was born. No father was listed on the child’s birth certificate. The parties reconciled

but permanently separated in July of 2018. Michelle and Travis have four other children

together who are not involved in this appeal.




       4
        The petitioner’s first two assignment of errors are largely redundant and we have
consolidated them into a single issue for purposes of this appeal.
       5
         Corey D. was a self-represented litigant below and timely filed his petition for
appeal with this Court. By order entered on February 4, 2021, the Court appointed counsel
for both the petitioner and Michelle H. All the parties were directed to file amended briefs
and an appendix with the Court. Because of the amended briefs filed in this case and the
overlap of issues between the original briefs and the amended briefs, we are guided in our
resolution of this case by the parties’ amended briefs.
                                             2
               As a result of the relationship between Michelle and Travis, three separate

actions have been filed. 6 The first case, Upshur County Case No. 11-D-132, involves a

petition for support and/or custodial allocation filed by the respondent Michelle H. against

the respondent Travis R. in 2011 when the parties were separated, which resulted in the

original custodial allocation and child support determinations between these two parents

and their then-three children. 7



               The second case, Upshur County Case No. 18-D-103, was filed by the

respondent Travis R. on July 6, 2018, after the parties permanently separated. He sought

to be adjudicated as the psychological parent of the child at issue herein, rather than as the

child’s legal father.



               The third case, Upshur County Case No. 18-D-128, which is the case that is

the subject of this appeal (“the paternity action”), was filed by the respondent BCSE on

August 16, 2018. In this case, the BCSE sought to have the petitioner adjudicated as the

child’s biological father in order to obtain an order setting child support. The BCSE filed

the action in response to the respondent Michelle H.’s completion of an application for

services with BCSE naming the petitioner as the child’s biological father. DNA testing of



       6
        By order entered on March 20, 2019, the family court ordered the three actions be
consolidated.
       7
        The couple had a fourth child together after they reconciled, and after the birth of
D.H. in 2012.
                                              3
the petitioner, the respondent Michelle H., and the child resulting from the filing of this

action showed that there is a 99.99% probability that the petitioner is the biological father

of the child.



                The family court conducted a hearing on the paternity issue on August 7,

2019, in which the petitioner appeared as a self-represented litigant. During this hearing

the petitioner testified in response to questioning by the family court that he knew at the

time Michelle H. was pregnant that the child was or could have been his. He stated that

when the child was around three months old the respondent Michelle H. asked him to sign

an affidavit stating that he was the child’s father, but he never signed that document.

However, he stated that he had always wanted to be recognized and act as the child’s father.

According to the petitioner, “the situation and the behavior of one of the parties involved

made me afraid to be involved in this situation.” 8 He testified that he could have gone to

court to ask for testing and to be declared the child’s father, but he did not do that.



                By order entered September 3, 2019, the family court found:

                14.    Because . . . [the petitioner] refused to submit to the drug
                testing, the Court inferred that he was positive for all
                substances. 9



       8
           The petitioner did not identify which party made him afraid to get involved.
       9
        During the petitioner’s testimony, the family court recessed the proceeding, and
ordered the petitioner, as well as the respondents, Travis R. and Michelle H., to submit to
drug testing. The petitioner refused. When the proceeding resumed the family court
                                                4
              15.    The Guardian Ad Litem recommends that it is not in the
              child’s best interest to have . . . [the petitioner] adjudicated as
              the child’s father. 10

inquired of the petitioner as to whether he was high on drugs. The petitioner responded
that he was not; he was just nervous. The family court stated:

                    Okay. I’ve been around for a while. You know the
              expression, don’t BS a BS’er?

                    Okay. Well don’t do that to me. I’m not stupid. I don’t
              appreciate being treated as such.

                     So when you refuse to take a drug screen, I assume
              you’re positive for all substances. . . .

                       So right now I’m considering you’re positive for every
              drug on this panel, okay? So that’s your choice you’ve made.
              And that’s fine. Based on that, if you want to be adjudicated .
              . . [the child’s] father, then I will refer it to CPS and ask that all
              your rights be terminated based on abuse and neglect
              proceedings so. I mean, because I don’t think you’re worth
              being a father to anybody. You hadn’t been involved in his life
              for seven years though you claim you knew that he was your
              child for the last seven years. You didn’t reach out to him for
              seven years. [The respondent Michelle H.]. . . didn’t reach out
              to you until she knew it would be irritating to . . . [the
              respondent Travis R.] because he was trying to claim that he
              was the . . . [child’s father], and get his name put on the birth
              certificate and BCSE opened the case. . . .

        It is unclear what legal authority the family court relied upon in directing the
petitioner to take a drug test; it is equally unclear what legal basis the family court had for
making a finding of fact regarding the petitioner’s refusal to submit to a drug test to support
its refusal to adjudicate the petitioner as the child’s legal father for purposes of entering a
child support order in this matter. This Court’s review of the statutes and case law relevant
to the facts of this case – a paternity proceeding whose sole purpose is to establish an order
of child support – has unearthed no legal authority to test the alleged father for drugs;
whether an alleged father has drugs in his system is not relevant to a determination of
whether he is the legal father of a child.
       10
         In the Report of Guardian ad Litem, dated August 5, 2019, there is one paragraph
in the twenty-three-page report documenting the failed attempts to reach the petitioner as
part of the guardian ad litem’s investigation, as well as the listing of a couple of
                                                5
              16.    [The respondent Travis R.]. . . moved the Court to not
              only consider him a psychological father to the child but to
              adjudicate him as the child’s legal father.

              17.    The Court considered the Guardian Ad Litem’s report,
              testimony of the parties, and . . . [the respondent Travis R.’s]
              seven (7) year relationship with the child.

              18.    In the spirit of Michael KT, the Court finds that . . . [the
              respondent Travis R.] should be adjudicated as the father of
              [the child]. . . .

              19.    The birth certificate of [the child] . . . should be
              amended to add . . . [the respondent Travis R.] as the child’s
              natural father.

              20.     [The respondent Michelle H. and the respondent Travis
              R.] . . . agree that they were previously residing together and
              separated in June, 2018. Therefore, there should be no child
              support arrearages through June 30, 2018.


(Footnotes added).



              The petitioner and the respondent BCSE both appealed the family court’s

order to the circuit court. The circuit court, by ordered entered December 13, 2019, refused

the appeal. The circuit court found that the family court did not abuse its discretion when

it refused to consider the paternity test evidence, and that the family court correctly

adjudicated the respondent Travis R. as the child’s father. The instant appeal followed.



misdemeanors that involved the petitioner. The guardian ad litem recommended that
“absent further Court order, Mother be prohibited from permitting . . . [the petitioner] to
have contact with the Minor Children[.]” However, there was no evidence introduced in
the paternity action, other than the petitioner’s testimony, regarding the child’s best
interest.
                                              6
                                 II. Standard of Review

       Our review of this matter is guided by the following standard of review:

                     In reviewing a final order entered by a circuit court
              judge upon a review of, or upon a refusal to review, a final
              order of a family court judge, we review the findings of fact
              made by the family court judge under the clearly erroneous
              standard, and the application of law to the facts under an abuse
              of discretion standard. We review questions of law de novo.

Syllabus, Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004).



                                      III. Discussion

              The overarching issue in this case involves the determination of a child’s

paternity for purposes of securing a child support order. The petitioner argues that the

lower courts erred in determining that the respondent Travis R. is the legal father of the

child. The petitioner contends the courts’ refusal to consider the DNA testing results,

which established a 99.99% probability that he was the child’s father, violates West

Virginia Code § 48-24-103 (2015) concerning medical testing procedures to aid in

paternity determination. 11 Conversely, the respondent Travis R., supported by the guardian

ad litem, contends that he was properly determined to be the child’s legal parent. He argues

that it was proper for the lower courts to disregard the paternity tests results of a man who

“failed to come forward.” Further, both the respondent Travis R. and the guardian ad litem




       11
          The respondent BCSE and the respondent Michelle H. also argue that the
petitioner should have been declared the child’s legal father, and the BCSE further argues
that the petitioner should have been ordered to pay child support.
                                             7
state that it was in the child’s best interests for the court to find that he was the child’s

father as he is the only father the child knows.



              West Virginia law allows paternity to be established in three ways. First, if

a child is born during a marriage, there is a presumption that the husband is the child’s

father and the husband’s name “shall” be entered on the child’s birth certificate. See W.

Va. Code § 16-5-10(f)(2016) (“If the mother was married at the time of either conception

or birth, or between conception and birth, the name of the most recent husband shall be

entered on the certificate as the father of the child . . . .”). Second, if the mother is not

married at the time of either conception or birth of a child, or between the child’s

conception and birth, the mother and putative father may sign an affidavit stating that he is

the child’s father, which then allows the father’s name to be placed on the child’s birth

certificate. See W. Va. Code §§ 16-5-10(g) and (h) (“If the mother was not married at the

time of either conception or birth, or between conception and birth, the name of the father

shall not be entered on the certificate of birth without an affidavit of paternity signed by

the mother and the person to be named as the father. The affidavit may be joint or

individual and each signature shall be individually notarized. . . . A notarized affidavit of

paternity, signed by the mother and the man to be named as the father, acknowledging that

the man is the father of the child, legally establishes the man as the father of the child for

all purposes, and child support may be established pursuant to the provisions of chapter

forty-eight of this code.”). Third, if a paternity action is filed pursuant to West Virginia

Code § 48-24-101 to -106 (2015), and the child’s paternity is determined by a court, the

                                              8
father’s name “shall” be entered on the child’s birth certificate. See W. Va. Code § 16-5-

10(i).



              The instant matter falls within the purview of West Virginia Code § 48-24-

101 to -106–the third option mentioned above. Significantly, this Court has stated that this

type of paternity proceeding is

              in the State’s interest to see that natural fathers, and not
              taxpayers, support their children. “The primary object of the
              [paternity] statute is to protect the public against the burden of
              supporting and maintaining illegitimate children.” Shelby J.S.
              v. George L.H., 181 W.Va. 154, 156, 381 S.E.2d 269, 271
              (1989), quoting Burr v. Phares, 81 W.Va. 160, 162, 94 S.E. 30,
              31 (1917).

Mildred L.M. v. John O.F., 192 W. Va. 345, 349, 452 S.E.2d 436, 440 (1994).



              Specifically, West Virginia Code § 48-24-101(a) allows the BCSE to bring

“[a] civil action to establish the paternity of a child and to obtain an order of support for

the child . . . in the family court[,]” by filing a verified complaint. This type of action is a

“summary proceeding” and falls within the “domestic relations jurisdiction of the courts[.]”

Id. § 48-24-101(b).      Under West Virginia Code § 48-24-103, the BCSE, prior to

commencing a paternity action, “may order the mother, her child and the man to submit to

genetic tests to aid in proving or disproving paternity.” 12 Finally, if the respondent admits



          There are two orders entered by the family court directing that genetic paternity
         12

testing be performed. The first was entered on March 8, 2019, and the second on March
20, 2019,
                                               9
“by verified responsive pleading” that he is the child’s father and owes a duty to pay child

support, “or if after a hearing on the merits, the court shall find, by clear and convincing

evidence that the man is the father of the child, the court shall,” enter an order of support

according to the statute and support guidelines. Id. § 48-24-104(a) (emphasis added).



              At issue in this case is the language of West Virginia Code § 48-24-103(a)(3).

That statute provides that “[u]ndisputed blood or tissue test results which show a statistical

probability of paternity of more than ninety-eight percent shall, when filed, legally

establish the man as the father of the child for all purposes and child support may be

established pursuant to the provisions of this chapter.” (Emphasis added). Under the

former version of the statute, which was repealed in 2001 and reenacted as set forth supra

with virtually identical language, this Court held that:    “Under W. Va. Code, 48A-6-3

(1992), undisputed blood or tissue test results indicating a statistical probability of

paternity of more than ninety-eight percent are conclusive on the issue of paternity, and the

circuit court should enter judgment accordingly.” Mildred L.M., 192 W. Va. at 348-49,

452 S.E.2d at 438-39, Syl. Pt. 5 (emphasis added); see In re Clifford K., 217 W. Va. 625,

636, 619 S.E.2d 138, 149 (2005) (“the Legislature has determined that, in paternity

proceedings, a man may automatically be declared to be a child’s legal father in certain

circumstances. Where there exists scientific certainty that a man is the subject child’s

biological father, he is denominated as such: ‘Undisputed blood or tissue test results which

show a statistical probability of paternity of more than ninety-eight percent shall, when

filed, legally establish the man as the father of the child for all purposes and child support

                                             10
may be established pursuant to the provisions of this chapter.’ W. Va. Code § 48-24-

103(a)(3) (2002) (Repl. Vol. 2004) (emphasis added).”). Based on the foregoing, we hold

that in accordance with the provisions of West Virginia Code § 48-24-103 (2015),

undisputed blood or tissue test results that show a statistical probability of paternity of more

than ninety-eight percent are conclusive on the issue of paternity, and the court shall enter

an order legally establishing the man as the father of the child.



              Based upon the undisputed DNA test results in this case, the family court

found that “[o]n the 24th day of May, 2019, paternity test results for . . . [the child] were

filed which show a statistical probability of paternity of 99.99% for . . . [the

petitioner/father].” The family court further found that “[n]o written protest to the results

was filed within thirty (30) days of the filing of the genetic test results.” However, rather

than applying the statutory mandate set forth in West Virginia Code § 48-24-103(a)(3), and

declaring that the DNA tests “legally establish” the petitioner as the child’s father, both the

family court and the circuit court expressly refused to give any weight to the DNA test

results in direct contravention of West Virginia Code § 48-24-103(a)(3) (emphasis added).



              With no discussion of any of the aforementioned statutes, the lower courts

turned to this Court’s decision in Michael K.T., a case inapposite to the facts in this case,

to support their decision to disregard the paternity test results. At issue in Michael K.T.

was the question of whether blood test evidence was admissible for the purpose of rebutting

the presumption of legitimacy for the child when the child was conceived and born during

                                              11
a marriage. 182 W. Va. at 400-01, 387 S.E.2d at 867. The husband, who was the child’s

putative father, filed for divorce alleging grounds that included adultery. He specifically

sought a determination from the court that the child was not his and that “no children had

issued as a result of the marriage.” Id. at 401, 387 S.E.2d at 868. He claimed that the child

was conceived by the wife at a time when he was on military maneuvers in Germany.

Blood test evidence that was offered during the course of the divorce proceeding

conclusively showed that he could not be the child’s father. Id. Despite this evidence, the

circuit court granted the divorce but found that the child was the “legitimate child” of the

husband and ordered that he pay child support and maintenance. Id.



              On appeal, this Court found that the presumption of legitimacy that arises

when a child is conceived or born during a marriage is rebuttable. Id. at 400, 387 S.E.2d

at 867, Syl. Pt. 1. The Court also held:

                    When a putative father seeks to use blood test results to
              disprove his paternity and rebut the presumption of legitimacy
              which has attached to a child born of a valid marriage, an in
              camera hearing should be held in order for the circuit court to
              make a preliminary determination whether the equities
              surrounding the particular facts and circumstances of the case
              warrant admission of blood test results.

Id., Syl. Pt. 2 (some emphasis added). In this regard, and specific to the instant case, the

Court held in syllabus point three that “[a] trial judge should refuse to admit blood test

evidence which would disprove paternity when the individual attempting to disestablish

paternity has held himself out to be the father of the child for a sufficient period of time



                                             12
such that disproof of paternity would result in undeniable harm to the child.” Id. at 400,

387 S.E.2d at 867 (emphasis added).



              Michael K.T. is readily distinguishable from the facts in the instant case. This

case does not involve either a child conceived or born during a marriage, or an alleged

father seeking to disprove paternity. 13 Instead, the respondent BSCE is trying to establish

paternity for a child who has no legal father and was not born during any marriage. Because

of the undeniable factual differences between Michael K.T. and this case, the lower courts’

reliance upon Michael K.T. was wholly misguided. The courts’ failure to apply the

statutory directive of West Virginia Code § 48-24-103(a)(3), declaring the petitioner to be

the legal father of the child based upon the DNA test results was clear error.




              To that end, this case is resolved by a straightforward application of the

paternity proceeding statutory scheme. See West Virginia Code § 48-24-101 to -106. The

lower courts erred in refusing to apply West Virginia Code § 48-24-103(a)(3) as previously




       13
          Equally inapplicable to the ultimate resolution of this case are this Court’s
decisions in State ex rel. Roy Allen S. v. Stone, 196 W. Va. 624, 474 S.E.2d 554 (1996),
and Michael N. v. Brandy M., 243 W. Va. 415, 844 S.E.2d 450 (2020). Like Michael K.T.,
both of these cases involve children born during a marriage. However, in both Roy Allen
S. and Michael N., the putative biological father sought to establish paternity for purposes
of seeking a custodial allocation. Again, none of these facts exist in the current case.
                                             13
discussed, in failing to declare the petitioner as the child’s legal father, 14 and in failing to

enter a child support order in accordance with the statute. See W. Va. Code § 48-24-104




       14
           Part of the problem, as gleaned from the proceedings below, stemmed from both
the family court’s and the circuit court’s misapprehension of the relief afforded by
declaring the petitioner the child’s legal father. The only relief that such a declaration
warranted in the paternity action was the establishment of a duty of support. See W. Va.
Code § 48-24-104. However, the lower courts unnecessarily interjected the issue of
custody into the proceeding. It appears that custody and visitation between the respondent
Michelle H. and the respondent Travis R. are governed by a court order stemming from the
first action filed between these two parties – Upshur County Case No. 11-D-132 – which
concerned child support and custodial allocation. To the extent that the petitioner wants to
have any role in the child’s life, he would have to file an appropriate action with the lower
court. See generally W. Va. Code §§ 48-9-101 to -604 (2015 & Supp. 2020) (pertaining to
allocation of custodial responsibility and decision-making responsibility of children).

      To further complicate matters, we note that the respondent Travis R., in his brief
submitted to this Court, stated:

                      Although not relevant to the instant appeal, after entry
              of this order, psychological evaluations were completed
              resulting in findings of abuse and neglect by Mother. The child
              was ultimately placed in the custody of Travis R. as a result.
              Michelle H. committed domestic violence against one of the
              other children by hitting him with her fist in the eye. All
              children, including D.H.[,] were placed with Travis R. where
              they remain at this time. Michelle H. has supervised visitation
              with all of the children. Corey D. has had no interaction with
              any of the children.

However, none of this information is supported by the appendix record. We also have no
information on the current status of the purported abuse and neglect proceeding.
Consequently, to the extent that the child is currently in the care and custody of the
respondent Travis R. due to an abuse and neglect proceeding, any decision on custody,
decision-making allocations, visitation, and child support regarding this child is within the
sole jurisdiction of the circuit court. See Syl. Pts. 3, 4 and 5, In re T.M., 242 W. Va. 268,
835 S.E.2d 132 (2019) (holding that unless an abuse and neglect petition is dismissed, “the
circuit court retains jurisdiction to oversee the custodial placement of children subject to
abuse and neglect proceedings” and is required to make any custodial determinations,
                                               14
(providing for the entry of an order of support “in accordance with the support guidelines

set forth in article 13-101, et seq., and the payment of incurred expenses as provided in

subsection (e) of this section.”).



              The lower courts’ refusal to apply the paternity statutory scheme resulted in

the comingling of several different proceedings into a legal entanglement that must be

corrected, for two reasons. First, to the extent that the family court declared that the

respondent Travis R. was the child’s legal father and directed that his name be placed on

the child’s birth certificate, the result was a de facto adoption; the evidence before the court

in the paternity action unequivocally demonstrated that the respondent Travis R. was not

the child’s legal father. Consequently, the family court allowed the respondent Travis R.

to essentially adopt the child without following any of the requisite statutory framework

for such an event to occur. See West Virginia Code § 48-22-101 to -903 (2015 & Supp.

2020) (setting forth framework governing adoptions). Further, the de facto adoption that

occurred effectively resulted in a termination of the petitioner’s parental rights because, as

part of the adoption proceedings, a court must determine that “no person retains parental

rights in such child” other than “the petitioner [referring to the adoptive parent] and the

petitioner’s spouse, or the joint petitioners[.]” Id. § 48-22-701(a)(1). According to the

DNA test results in the paternity proceeding, see West Virginia Code § 48-24-103(a)(3),

the petitioner was the father of the child and his rights had to be addressed by a court before


decision-making allocations, visitation determinations, and support determinations – not
the family court).
                                              15
a legal adoption could occur. See id.; see also W. Va. Code § 48-22-301 (concerning

consent or relinquishment of parental rights and abandonment); W. Va. Code § 48-22-306

(pertaining to conduct presumptively constituting abandonment); W. Va. Code § 49-4-114

(2015) (relating to the filing of a petition to terminate parental rights); W. Va. Code § 49-

4-601 (Supp. 2020) (concerning filing a petition when child is abused or neglected).

Consequently, both the family court and the circuit court created a unique tangle of error,

effecting both a de facto adoption by the respondent Travis R. and a termination of the

petitioner’s parental rights without affording all the affected parties, including the

petitioner, the statutory notices and procedural safeguards required as part of both adoption

and abuse and neglect proceedings.



              Second, to the extent that both a de facto adoption and termination of parental

rights occurred in family court, the family court was acting beyond its jurisdiction.

Jurisdiction for both adoption and abuse and neglect proceedings lies in the circuit court,

not the family court. See W. Va. Code § 48-22-201 (providing that persons who seek to

adopt may petition a “circuit court of the county wherein such person or persons reside for

a decree of adoption of any minor child or person who may be adopted by the petitioner or

petitioners. . . . ”); W. Va. Code § 49-4-601(a) (providing that a petition asserting

allegations of abuse and neglect be filed in “the circuit court in the county in which the

child resides, or if the petition is being brought by the department, in the county in which

the custodial respondent or other named party abuser resides, or in which the abuse or

neglect occurred . . . .”). Under the specific facts of this case, in which the family court

                                             16
lacked jurisdiction to declare the respondent Travis R. to be the child’s legal father, we

agree with the respondent BCSE’s argument that the lower court’s order is “void or

voidable” and “does not provide. . . [the child] with a true establishment of legal paternity.”

As we recently stated in In re Guardianship of K.W., 240 W. Va. 501, 813 S.E.2d 154

(2018), “[w]ithout question, subject-matter jurisdiction ‘must exist as a matter of law for

the court to act.’ Consequently, ‘any decree made by a court lacking [subject-matter]

jurisdiction is void[.]’” Id. at 510, 813 S.E.2d at 163 (footnotes omitted) (quoting State ex

rel. Smith v. Thornsbury, 214 W. Va. 228, 233, 588 S.E.2d 217, 222 (2003), and State ex

rel. TermNet Merchant Servs., Inc. v. Jordan, 217 W. Va. 696, 700, 619 S.E.2d 209, 213

(2005)).



              Finally, two ancillary matters arise from the Court’s decision herein. First,

as a result of the lower court’s determination that the respondent Travis R. is the child’s

legal father, the issue of whether he may qualify as the child’s psychological parent was

left unresolved. See Syl. Pt. 3, in part, In re Clifford K., 217 W. Va. 625, 619 S.E.2d 138

(2005) (“A psychological parent is a person who, on a continuing day-to-day basis, through

interaction, companionship, interplay, and mutuality, fulfills a child’s psychological and

physical needs for a parent and provides for the child’s emotional and financial support.

The psychological parent may be a biological, adoptive, or foster parent, or any other

person. The resulting relationship between the psychological parent and the child must be

of substantial, not temporary, duration and must have begun with the consent and

encouragement of the child’s legal parent or guardian.”). Upon remand, the circuit court

                                              17
should decide, upon relevant evidence presented in a hearing, whether Travis R. is the

child’s psychological parent and, if so, what effect that determination has in the case. See

infra note 15.



                 Second, any custody or visitation decision regarding the child must be guided

by a determination of the child’s best interest. See infra note 15. As this Court stated in

Roy Allen S., “[a] finding of paternity would only entitle the natural father to an opportunity

to request to invoke his parental rights; in response, it would remain for the circuit court to

determine issues of visitation, custody, etc., based on the best interests of the child.” Id. at

636, 474 S.E.2d at 567. Indeed, “‘[i]n a contest involving the custody of an infant the

welfare of the child is the polar star by which the discretion of the court will be guided.’

Syl. pt. 1, State ex rel. Cash v. Lively, 155 W.Va. 801, 187 S.E.2d 601 (1972).” Syl. Pt. 4,

State ex rel. David Allen B. v. Sommerville, 194 W.Va. 86, 459 S.E.2d 363 (1995).



                                        IV. Conclusion

                 For the foregoing reasons, the orders of both the circuit court and the family

court regarding the paternity of the child are vacated; this case is remanded to the circuit

court to enter an order establishing both the petitioner’s legal paternity, as set forth herein,

and an order of child support. 15 Additionally, the circuit court should conduct any further



       15
         We recognize that jurisdiction in this consolidated case originated with the family
court and that the family court has jurisdiction over the paternity action. However, because
of the possible existence of a pending abuse and neglect action in the circuit court involving
                                               18
proceedings necessary to resolve whether the respondent Travis R. is a psychological

parent of the child.



                                                    Vacated and remanded with directions.




the child, D.H., we remand the case to the circuit court for entry of orders and proceedings
consistent with this opinion, including a determination of whether any issues herein are
within the jurisdiction of the family court.
                                            19